Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 08/25/2021 in which claims 1-13 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2017077158 A1 (hereinafter JP158).
As to claims 1 and 13, JP158 discloses a vehicular power supply device to be applied to a vehicle (see abstract), the vehicular power supply device comprising: 
an electric storage unit group comprising a first electric storage unit (Fig 1, 11) and a second electric storage unit (Fig 1, 12) configured to have higher internal resistance than the first electric storage unit; 
a charger (implicit, see parag [0032]) configured to be coupled to the electric storage unit group and charge one or both of the first electric storage unit and the second electric storage unit;
a first switch (Fig 1, 21) provided between the first electric storage unit and the charger and configured to be controlled between an on state and an off state; 
a second switch (Fig 1, 23) provided between the second electric storage unit and the charger and configured to be controlled between an on state and an off state; and 
a switch controller (Fig 1, 30) configured to control the first switch and the second switch based on a temperature of the electric storage unit group (see parag [0041]).
As to claim 2, JP158 discloses the vehicular power supply device according to claim 1, wherein the first electric storage unit and the second electric storage unit are disposed adjacent to each other (see Fig 1, batteries 11 and 12 are disposed adjacent to each other).
As to claim 3, JP158 discloses the vehicular power supply device according to claim 1, wherein in a case where the temperature of the electric storage unit group falls below a predetermined threshold value during charging, the switch controller is configured to isolate the first electric storage unit from the charger by controlling the first switch to the off state and couple the second electric storage unit to the charger by controlling the second switch to the on state (see parags [0061-0062]).
As to claim 4, JP158 discloses the vehicular power supply device according to claim 2, wherein in a case where the temperature of the electric storage unit group falls below a predetermined threshold value during charging, the switch controller is configured to isolate the first electric storage unit from the charger by controlling the first switch to the off state and couple the second electric storage unit to the charger by controlling the second switch to the on state (see parags [0061-0062]).

As to claim 5, JP158 discloses the vehicular power supply device according to claim 3, wherein in a case where the temperature of the electric storage unit group exceeds the threshold value during the charging the switch controller is configured to couple the first electric storage unit to the charger by controlling the first switch to the on state and isolate the second electric storage unit from the charger by controlling the second switch to the off state (see parags [0061-0062]).
As to claim 6, JP158 discloses the vehicular power supply device according to claim 4, wherein in a case where the temperature of the electric storage unit group exceeds the threshold value during the charging the switch controller is configured to couple the first electric storage unit to the charger by controlling the first switch to the on state and isolate the second electric storage unit from the charger by controlling the second switch to the off state (see parags [0061-0062]).
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,262,826 B2.
The above reference is are relevant prior art, which discloses charging loads using multiple batteries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        


/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        July 11, 2022